ORDER
Corey Taylor pleaded guilty to distributing crack, 21 U.S.C. 841(a)(1), and was sentenced to 135 months’ imprisonment. As part of his plea agreement he waived his right to appeal. Taylor appealed anyway, but his appointed lawyers have moved to withdraw because they cannot discern a nonfrivolous basis for appeal. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Taylor has not responded to counsel’s submission under Circuit Rule 51(b). We limit our review to the potential issues counsel identify. United States v. Schuh, 289 F.3d 968, 973-74 (7th Cir.2002).
Taylor does not wish to have his guilty plea set aside, so counsel properly refrain from examining the plea colloquy or the voluntariness of the plea. See United States v. Knox, 287 F.3d 667, 671 (7th Cir.2002). Accordingly, the plea agreement is enforceable and so is the appellate waiver, see United States v. Wilson, 481 F.3d 475, 483 (7th Cir.2007); United States v. Hare, 269 F.3d 859, 860-61 (7th Cir.2001), which renders this appeal frivolous. Counsel’s motion is GRANTED, and the appeal is DISMISSED.